Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered March 16, 1993, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of to 9 years, unanimously affirmed.
The trial record shows that the court carefully evaluated defendant’s request for new counsel after jury selection had commenced and properly rejected it (see, People v Sides, 75 NY2d 822, 824). The People established that defendant displayed what appeared to be a weapon (see, People v Lopez, 73 NY2d 214, 222), by placing his hand inside an envelope and pointing it at the victim while simultaneously telling the victim to respond to his demand or get shot (see, People v Wells, 221 AD2d 281). We perceive no abuse of discretion in sentencing. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Williams, JJ.